Citation Nr: 1146155	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  06-32 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine, status post L4-5 hemilaminectomy and discectomy, with history of left radiculopathy (lumbar spine disability). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1999 to October 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Board remanded the case for further development in September 2010.  However, evidence and information received upon remand requires further development for a fair adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, the Veteran is currently assigned a 20 percent rating for his service-connected lumbar spine disability with a history of left radiculopathy (manifested by left leg sensitivity and numbness).  The last VA examination was conducted in July 2006.  The Board previously remanded the case to obtain any identified outstanding treatment records, including VA records dated since November 2006, and to afford the Veteran a new VA examination.  

In a September 2010 letter, the agency of original jurisdiction (AOJ) requested the Veteran to identify any providers since November 2006, and notified the Veteran that he would be scheduled for a VA examination.  The AOJ also printed available VA records as of September 2010, which included records dated from June 2004 through November 2006 and a March 2009 telephone call.  Thereafter, a VA spine examination was scheduled for October 2010, but the Veteran failed to appear.  The AOJ then sent the Veteran a letter in November 2010, notifying him of the failure to appear and giving him an opportunity to reschedule an examination by responding within ten days.  No response was initially received to either of these letters.  

However, the Veteran submitted a statement and letter in late December 2010, which was received by VA in January 2011.  At that time, the Veteran identified private treatment for his back at Kaiser Permanente in November and December 2010, stating that he received an MRI at that time.  Additionally, the Veteran asserted that he did not receive any notice of a scheduled VA examination and had only recently received the letter notifying him of a missed appointment.  

The Board notes that each of the prior letters were sent to the last known address, which is the address indicated on this most recent statement from the Veteran.  Further, the Veteran has previously failed to appear for two scheduled hearings, a formal RO hearing in June 2007 and a Travel Board hearing in April 2008.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

It appears that the AOJ took proper steps to notify the Veteran.  Nevertheless, the Board will allow the Veteran the benefit of the doubt concerning receipt of the letters as described above.  Accordingly, the case is being remanded to schedule a VA examination to determine the current severity of his disability.  However, if the Veteran fails to appear again, no further examination will be scheduled, and the case will be decided based on the evidence of record.  

Additionally, the Board notes that there is still a significant gap in treatment records, as the September 2010 printout of VA treatment records from the Long Beach and Loma Linda facilities revealed no records after November 2006, with the exception of a March 2009 phone call.  Further, it does not appear that the AOJ made any attempts to obtain the records from Kaiser Permanente that were identified by the Veteran before issuing the last supplemental statement of the case in September 2011.  

Upon remand, the Veteran should be given another opportunity to identify any treating providers for the period from November 2006 forward.  He should also be requested to complete an authorization for VA to obtain any non-VA records, to include the 2010 Kaiser Permanente records.  Reasonable requests should be made to obtain any such records, and the records should be associated with the claims file prior to the VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him for his back disability or associated leg symptoms since November 2006.  He must also complete an authorization (VA Form 21-4142) for any non-VA provider, including but not limited to Kaiser Permanente.  After obtaining the necessary authorizations, request copies of any identified, outstanding treatment records.  All requests and all responses, including negative responses, should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after reasonable efforts, the Veteran should be notified of the missing records, the efforts taken and any further efforts that will be made by VA, and allowed an opportunity to provide the records.   

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability, to include a history of left radiculopathy.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should measure and record all musculoskeletal and neurological manifestations of the Veteran's lumbar spine disability.

3.  After completing any further development as may be indicated by any response received, readjudicate the claim based on all lay and medical evidence of record.  All potentially applicable diagnostic codes should be considered, including both musculoskeletal and neurological manifestations, as appropriate.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  









(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

